  Case 1-18-45217-ess       Doc 40      Filed 07/12/19         Entered 07/12/19 09:57:49


                    KOZENY & MCCUBBIN, L.C. LLC
                                  ATTORNEYS AT LAW

                                      12400 Olive Blvd
Tel: 314-991-0255                         Suite 555                        Fax: 314-567-8019
                                 Saint Louis, Missouri 63141

July 12, 2019

VIA ELECTRONIC FILING

Honorable Elizabeth S. Stong
United States Bankruptcy Court, EDNY
Conrad B Duberstein Courthouse
271-C Cadman Plaza East – Suite 1595
Brooklyn, NY 11201

Re:             Dario Cordero
Creditor:       Specialized Loan Servicing, LLC as servicer for MTGLQ Investors,
L.P.
Chapter:        13
Case:           1-18-45217-ess

Dear Judge Stong,

       Our office represents Specialized Loan Servicing, LLC as servicer for MTGLQ
Investors, L.P., a secured creditor of the above referenced Debtor.

       Our office received the attached letter from our client outlining additional
documentation needed to continue the review. This letter has been provided to Debtor’s
counsel and we are awaiting the additional documentation at this time.

       Please contact the undersigned at nybk@km-law.com should this court have any
questions.

Very truly yours,
Kozeny & McCubbin, L.C. LLC

/s/ Wesley T. Kozeny
Wesley T. Kozeny, Esq.




      MISSOURI       KANSAS        NEBRASKA           OKLAHOMA             NEW YORK
Case 1-18-45217-ess   Doc 40   Filed 07/12/19   Entered 07/12/19 09:57:49




                                                                  6/   5HJ H GB
Case 1-18-45217-ess   Doc 40   Filed 07/12/19   Entered 07/12/19 09:57:49




                                                                  6/   5HJ H GB
Case 1-18-45217-ess   Doc 40   Filed 07/12/19   Entered 07/12/19 09:57:49




                                                                  6/   5HJ H GB
Case 1-18-45217-ess   Doc 40   Filed 07/12/19   Entered 07/12/19 09:57:49




                                                                  6/   5HJ H GB
Case 1-18-45217-ess   Doc 40   Filed 07/12/19   Entered 07/12/19 09:57:49




                                                                  6/   5HJ H GB
Case 1-18-45217-ess   Doc 40   Filed 07/12/19   Entered 07/12/19 09:57:49




                                                                  6/   5HJ H GB
Case 1-18-45217-ess   Doc 40   Filed 07/12/19   Entered 07/12/19 09:57:49




                                                                  6/   5HJ H GB
Case 1-18-45217-ess   Doc 40   Filed 07/12/19   Entered 07/12/19 09:57:49




                                                                  6/   5HJ H GB   L
